                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF
 AMERICA
                                                    CRIMINAL No. 17-CR-10243-IT

        v.

 CHRISTOPHER CONDRON
 JESSICA METIVIER

         Defendants


             MOTION IN LIMINE TO ALLOW LAY AND EXPERT TESTIMONY

       The government moves to admit expert testimony of lay witness, Edward Settle, a

government contractor who reviewed fraudulent applications submitted by defendants,

Christopher Condron and Jessica Metivier. Settle will provide fact testimony about his review of

the applications as well as his scientific and technical opinions about the operability, cost, and

feasibility of the systems described in the applications.

                                   FACTUAL BACKGROUND

       Settle reviewed grant applications for clean energy projects, including the defendants’

fraudulent applications. Section 1603 of the American Recovery and Reinvestment Act of 2009

offered tax-free grants to reimburse applicants for a portion of the cost of installing clean energy

projects. Applicants were required to provide detailed information about the project including

supporting documentation showing that (1) the property was eligible, (2) the property had been

placed in service, and (3) the requested payment amount was accurate. Condron and Metivier

submitted four applications for more than $51 million in grants claiming that they had installed

two open-loop biomass systems, a trash facility, and a barge-mounted wind facility. Settle
managed a team of about 30 reviewers at the National Renewable Energy Laboratory (“NREL”)

who analyzed applications, communicated with applicants, and ultimately recommended

approving or rejecting of the application.

       Settle will provide lay witness testimony about Section 1603 applications, the NREL

review process, and his review of the defendants’ applications. Settles, for example, exchanged

emails with the defendants’ attorney requesting invoices, detailed cost information, business

plans, and engineering plans for the $17.6 M grant that the defendants submitted.

       Settle will also testify as a scientific and technical expert about the operability, cost, and

feasibility of the energy systems described in the defendants’ Section 1603 applications. He will,

for example, opine about the systems described in the defendants’ Section 1603 applications

including (1) the technical challenges in building such systems, (2) the types of equipment

usually used in such systems, (3) whether the equipment the defendants purchased could be used

in such systems, (4) the cost of the system, and (5) whether the applications’ descriptions of the

systems are accurate and internally consistent.

                                      LEGAL ARGUMENT

        The same witness may be qualified to provide both lay and expert testimony in a single -

case. Fed. R. Evid. 701-702; United States v. Ayala–Pizarro, 407 F.3d 25, 28 (1st Cir. 2005).

Indeed, Rule 701 does not distinguish between expert and lay witnesses, but rather between

expert and lay testimony. Fed. R. Evid. 701 Advisory Committee’s notes. But courts must be

mindful when the same witness provides both lay and expert testimony because there is a risk of

undue prejudice including the possibility that the jury may unduly credit the opinion testimony of

the lay and expert witness. United States v. Upton, 512 F.3d 394, 401 (7th Cir. 2008).




                                                  2
       Settle’s expert testimony is highly probative and will not create undue prejudice. Expert

testimony about ordinary matters—such as why a defendant may use a false name—is often

unduly prejudicial. United States v. Montas, 41 F.3d 775, 784 (1st Cir. 1994) (“By appearing to

put the expert's stamp of approval on the government's theory, such testimony might unduly

influence the jury's own assessment of the inference that is being urged.”). In contrast, Settle’s

expert opinions about complex biofuel systems is “well [outside] the bounds of a jury’s ordinary

experience.” Settle’s expert testimony also goes to a fundamental question in the case: whether

the defendants ever built the systems described in the Section 1603 applications. Similarly, in

United States v. Lopez-Lopez, the court held that expert testimony was highly probative given the

facts of the case. 282 F.3d 1, 15 (1st Cir. 2002). The court admitted expert testimony about how

drug smugglers use GPS and cellular phones because a GPS and cell phone was found on a drug

boat, and the cell phone had called the defendant earlier that night. Settle will not provide

improper overview testimony like the testimony condemned in United States v. Flores-De-Jesus.

569 F.3d 8, 20 (1st Cir. 2009). There the court held that testimony based on information

gathered from police reports, unadmitted documents was hearsay and inappropriate overview

testimony. Id. Settle will testify based solely on his personal knowledge as a project manager

for NREL and an expert in biofuel technologies.

       Finally, the government is mindful of the procedural requirements for expert testimony.

The government plans to provide a detailed expert disclosure for Settle by the deadline of

February 4, 2019. The government will also qualify Settle as an expert at trial relying on his

educational and work experience. Settle, for example, has obtained bachelors degrees in

chemistry and chemical and petroleum-refining engineering. He has more than 25 years of

experience providing consulting and due diligence opinions for environmental and energy



                                                 3
projects, including running a biofuel company that tried to create an energy plant running on

grain ethanol.


                                           Conclusion

       The government submits that Edward Settles should be permitted to testify at trial as both

a lay witness and an expert witness.




                                                     Respectfully submitted,


                                                     ANDREW E. LELLING
                                                     United States Attorney

                                           By:       /s/ Elysa Q. Wan
                                                     Neil J. Gallagher, Jr.
                                                     Elysa Q. Wan
                                                     Assistant U.S. Attorneys


                               Date Submitted: January 21, 2019




                                                 4
                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

                                             __/s/ Elysa Q. Wan____________________
                                             Elysa Q. Wan
                                             Assistant United States Attorney




Date: January 21, 2019




                                                 5
